Citation Nr: 1510279	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  09-27 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for the service-connected residuals of right fifth finger injury with flexion deformity and ankylosis (a right fifth finger disability). 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1989 to April 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.

The issue of entitlement of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In January 2015, prior to the promulgation of a decision by the Board, the Veteran notified the Board, in writing, of the intent to withdraw the appeal of the issue of entitlement to an increased rating in excess of 10 percent for the service-connected residuals of right fifth finger injury with flexion deformity and ankylosis.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to an increased rating in excess of 10 percent for the service-connected residuals of right fifth finger injury with flexion deformity and ankylosis have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Increased Rating for Right Fifth Finger Disability

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.

In this case, in January 2015 and before a final decision was promulgated by the Board, the Veteran notified the Board, in writing, that he wished to withdraw the appeal of the issue of entitlement to an increased rating for the service-connected right fifth finger disability.  Hence, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the appeal, and it must be dismissed.


ORDER

The appeal for an increased rating in excess of 10 percent for the service-connected residuals of right fifth finger injury with flexion deformity and ankylosis is dismissed.


REMAND

TDIU

In a December 2012 rating decision, the RO denied a TDIU.  In a December 2012 notice of disagreement, the Veteran appealed the denial of a TDIU.  See December 2012 VA Form 21-4138.  A statement of the case is required, and a remand order is necessary in such cases where a notice of disagreement has been received.  See 
38 C.F.R. §§ 19.9, 20.200, 20.201 (2014); Manlincon v. West, 12 Vet. App. 238 (1999). 

The purpose of the remand with respect entitlement to a TDIU is to give the AOJ an opportunity to issue a statement of the case.  Thereafter, the AOJ should return the claims file to the Board only if the Veteran perfects the appeal in a timely manner.  

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

The AOJ should issue a statement of the case that addresses the issue of entitlement to a TDIU.  The Veteran should be informed that, in order to perfect an appeal of this issue to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


